Title: To Benjamin Franklin from M. Pulawski, 13 March 1780
From: Pulawski, M.
To: Franklin, Benjamin


Monsieur
à Varsovie le 13 de Mars 1780.
Sans avoir l’honneur de connoitre personnellement Votre Excellence mais plein de confiance en la bonté de son cœur, que je connois de réputation, j’ose m’adresser à elle dans une affaire, qui n’interesse pas moins ma Famille, que le peuple généreux dont Vous étes le digne Representant en Europe.
Casimir Pulawski mon Frere, après avoir constamment lutté contre les ennemis de la liberté de notre commune Patrie, et avoir été contraint de ceder enfin a la force réunie de nos Puissances Voisines, crût devoir chercher hors de son païs la liberté, dont il étoit si jaloux, et qu’il venoit de perdre; il la trouva chez vos vaillants Compatriotes, il l’embrassa, lui consacra son bras, et son épée, et s’il en faut croire les bruits publics, il ne l’a pas mal servie, je lui en sçai bon gré, je voudrois étre à meme de le remplacer, ne fut-ce que par reconnoissance vis-à-vis d’une Nation, qui l’a si bien acceuilli.
Aujourd’hui j’ai la douleur d’apprendre, qu’il n’est plus, j’en serois inconsolable, si la malheureuse affaire de Sawanach, qui a terminé sa carriere, n’avoit mis le comble à sa gloire. Sans doute qu’en mourant, il n’a eu d’autre regret, que celui de ne pouvoir contribuer plus long-tems aux succés, & au bonheur d’un peuple aussi valeureux. Mais comme les nouvelles publiques n’annoncent pas toujours la verité, voudriez Vous bien Excellence, prendre [la peine] de m’informer du fait, et au cas qu’il soit tel, qu’on le debite, de me marquer si notre Famille peut espérez quelque chose de sa succession, et quels moyens il faudrait employer pour réaliser nos prétensions; elles ne sont pas sans fondement, il nous écrivoit un jour, que la Fortune secondant toujours mieux son zele dans ses entreprises formées pour la gloire des Americains généreux dont il éprouvoit les faveurs, il se trouveroit en état ou durant sa vie, ou aprés sa morte de contribuer à relever notre famille abbatue dans les dernieres revolutions de notre patrie. Si Vous daignez Monsieur satisfaire à ma demande, comme je l’espere fondé sur vos généreux sentimens d’équité, et d’humanité, Vous acquerrez des droits à ma reconnoissance, et à celle de toute notre famille, mais Vous n’ajouterez rien aux sentimens de respect, et d’éstime, que nous avons deja pour Votre Excellence, et avec les quels j’ai l’honneur Monsieur de Votre Excellence le très humble, et très obeissant serviteur
M. Pulawski JUN.Staroste de Warka. En masovie.
